Title: From Thomas Jefferson to Indian Nations, 31 January 1809
From: Jefferson, Thomas
To: Indian Nations


                  
                     
                     My children, chiefs of the Ottoways, Chippeways, Poutewotomies,Wiandots and Shawanese 
                     
                     Jan. 31. 1809
                  
                  I have considered the speech you have delivered me, and I will now give you an answer to it.
                  You have told us on former occasions of certain promises made to you at the treaty of Grenville by Genl. Wayne, respecting certain lands whereon you & your friends live. But when we looked into the treaty of Grenville, we found no such promises there; and as it is our custom to put all our agreements into writing, that they may never be forgotten or mistaken we concluded no such promises had been made. but you now explain that the chiefs of the Wiandots near Detroit did not arrive at Greenville till after the treaty was signed, that they then convinced General Wayne that provision ought to be made for securing to them possession of the lands they lived on so long as they & their descendants shall chuse to live on them, & that he agreed to it. of this, besides other evidence, you now produce the belt of Wampum reserved by you, in memory of it, the counter—belt given us having probably been destroyed in the fire which consumed our War office in the year 1800. such evidence therefore being now produced as induces a belief of the agreement, it shall be committed to writing, according to what has passed between the Secretary at War and yourselves; and we will also put into writing what has passed respecting the reserves for the Indians, and you shall have a copy of these writings which shall be firm & good to you for ever.
                  You complain that white people go on your lands & settle without your consent. this is entirely against our will, and I earnestly desire you, my children, as soon as any intruder of the whites sets down on your lands, that you will not delay a moment to inform our agent who will always be instructed in the measures to be taken for their immediate removal; & I desire you to do this, on your return, as to the intruders you now complain of.
                  The Secretary at War has explained to you the circumstances which attended the running the boundary line near Sandusky, under the treaty at Swan’s creek, so as to satisfy you that no variation of it was intended: and you may be assured that when we proceed to run the lines for the road granted us the last fall, you shall have notice, in order that your chiefs may attend, & see it fairly done.
                  For these roads, with which your nations have been so friendly as to accomodate us, and which you wished us to accept as a present, I return you my thanks, & I accept of them, and I request you, on our part, to accept as a token of our good will, the sum of a thousand dollars, of which five hundred dollars will be paid you here: and we shall be happy if you can employ this sum to your benefit or comfort in any way. our settlements are now extending so much in every direction, that we shall be obliged to ask roads from our Indian brethren, that we may pass conveniently from one settlement to another, for which we will always gladly pay them the full value.
                  You have been informed, as you desired, of the exact amount of your annuities.
                  I have thus, my children, answered all the parts of your speech, and I have done it sincerely and with good will to you. I have not filled you with whiskey, as the English do, to make you promise, or give up what is against your interest, when out of your senses. I have listened to your complaints & proposals, I have found them reasonable, & I have given you the answers which a just & a reasonable nation ought to do. and this you may be assured is the way in which we shall always do business with you, because we do not consider you as another nation, but as a part of us, living indeed under your own laws, but having the same interests with us. I hope you will tell these things to your people & that they will sink deep into their minds.
                  
                     Th: Jefferson 
                     
                  
               